DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 08/16/2022, claims 1, 8 and 15 have been amended, and as per the amendments, the previous anticipatory rejections have been withdrawn. As per prompt initial interference search, a related application number 17/587869 is found, and seems have somewhat similar claims limitations as the current application with minor differences; examiner kindly invite applicant to review this application against the co-pending application described. Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stupka (US 9,379,577) in view of Watanabe (US 6,384,579). 
With respect to claims 1, 8, 10 and 15, Stupka discloses a method/device of determining a lifetime parameter of a capacitor in a failsafe device (see reproduced drawing figure 5  and 6 below; col. 1, 15-25; col. 6, lines 60-65), the method comprising: measuring an amount of energy required to return the failsafe device to a failsafe position (col. 4, lines 10-20); measuring an effective capacitance of the capacitor (col. 3, lines 30-47); and comparing the amount of energy to the effective capacitance to determine the lifetime parameter of the capacitor (col. 3, lines 19-31 and 40). 

    PNG
    media_image1.png
    453
    754
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    487
    696
    media_image2.png
    Greyscale

STUPKA, however, does not expressly disclose measuring initial and final voltage of a capacitor. 
 Watanabe discloses, on the other hand, measuring initial and final voltage of a capacitor (see Col. 5, lines 42-49: using charging capacitor method prior to calculating and setting the charge voltage, measure various voltages, such as minimum or initial voltage, charging continuously and me sure final voltage to compare values to control charge on the capacitor). 
STUPKA and Watanabe are analogous art because they are from the same field of endeavor namely capacitor power system having service life and capacitor charging method.
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a voltage measuring and charge calculating device for capacitors to the capacitive power system of STUPKA in view of the teachings of Watanabe for the benefit of measuring variable voltages in order to determine effective charge capacitance of the capacitor to avoid early failure.
With respect to claim 2, the combined references of Stupka and Watanabe discloses determining lifetime parameter of the capacitor as described above, further Stupka discloses the method/device of determining the lifetime parameter of the capacitor in the failsafe device as described above, further comprising: determining, based on the effective capacitance, a charge voltage for the capacitor; and charging the capacitor using the charge voltage (Col. 2, lines 57-64). 
With respect to claims 3, 5 and 12, the combined references of Stupka and Watanabe discloses determining lifetime parameter of the capacitor as described above, further Stupka discloses the method/device of determining the lifetime parameter of the capacitor in the failsafe device as described above, wherein the lifetime parameter is a length of time associated with a remaining operational period of the capacitor (See Figure 2, voltage versus lifetime graph and its description in Col. 2, lines 40-46). 
With respect to claims 4 and 9, the combined references of Stupka and Watanabe discloses determining lifetime parameter of the capacitor as described above, further Stupka discloses the method/device of determining the lifetime parameter of the capacitor in the failsafe device as described above, wherein the failsafe device is an actuator (col. 3, lines 42-45). 
With respect to claims 6, 13 and 14, the combined references of Stupka and Watanabe discloses determining lifetime parameter of the capacitor as described above, further Stupka discloses the method/device of determining the lifetime parameter of the capacitor in the failsafe device as described above, wherein the lifetime parameter is diagnostic information associated with physically testing an ability of the capacitor to return the failsafe device to the failsafe position (See Col. 2, lines 57-64; col. 3, lines 54-63). 
With respect to claims 7, 11 and 20, the combined references of Stupka and Watanabe discloses determining lifetime parameter of the capacitor as described above, further Stupka discloses the method/device of determining the lifetime parameter of the capacitor in the failsafe device as described above, the method further comprising sending the lifetime parameter to a building management system (BMS), wherein the lifetime parameter indicates that the capacitor should be replaced (Col. 4, lines 7-23; col. 1, lines 53-56).
With respect to claims 16-19, the combined references of Stupka and Watanabe discloses determining lifetime parameter of the capacitor as described above, further Stupka discloses the method/device of determining the lifetime parameter of the capacitor in the failsafe device as described above, the memory having further instructions stored thereon that, when executed by the processor, cause the processing circuit to: determine, based on the effective capacitance, a charge voltage for the capacitor; and charge the capacitor using the charge voltage (Col. 4, lines 57-65).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859